Mr. Justice Freeman dissenting. I can not concur in the foregoing opinion, nor the conclusion stated, and haxre concluded to state my reasons. The principal question is xvhether the evidence warrants the finding that appellant was indebted to Thweatt, it being contended that the money in controversy ivas not the property of the attachment debtor. It is also urged that the declaration does not state a cause of action. The defendant Thweatt did not appear. His default was entered, damages were assessed by a jury and judgment rendered against him in favor of appellee. The evidence upon which such verdict and judgment were based is not preserved by bill of exceptions, and the record is silent except as to the fact. The declaration contains the common counts together xvith a special count, which appellant insists shows affirmatively that appellee has no cause of action. It is urged that this special count is not merely a defective statement of a good cause of action, but states no cause of action at all. It states in substance that the defendant Thxveatt agreed to purchase for appellee a ranch in Arkansas, which is described, at an agreed price, and that it was agreed Thxveatt should receive a commission of five per cent on the said purchase price as his compensation; that he did buy the land at the agreed price, but endeavored to obtain from appellee an extra dollar per acre for himself by false representations which were partially successful; that after fraudulently obtaining from appellee five hundred dollars, when his misconduct was discovered he sought to obtain the title himself and endeavored to deprive appellee of the purchase, breaking his agreement, thus compelling appellee to pay nearly four thousand dollars more than he would have paid but for Thweatt’s violation of the contract. While this special count may be justly open to criticism it is not, I think, open to the objection that it does not state facts which sufficiently show appellee to have been damaged by the defendant’s alleged violation of the contract. Even if it be conceded that the declaration was defective, it is still a declaration in the case and might have been amended on leave of court, had objection been made to it at the proper time. Tunnison v. Field, 21 Ill. 107, (109). The wording of the affidavit upon which the attachment writ was based is said to state a cause of action different in its nature from that set forth in the special count. But this objection need not be considered. It seems to be conceded by appellant’s counsel that if the special count states a cause of action, it will support the judgment, and it has been held as to an affidavit of claim that it is a pleading authorized by statute, and amendable like any other statement of plaintiff’s case. Healy v. Charnley et al., 79 Ill. 592. Whatever force there may be in the objection, the affidavit complies, in form at least, with the requirement of the statute, and gave the court jurisdiction; and where the court has jurisdiction its errors and irregularities can only be called in question by the defendant, and that, too, in a direct proceeding for the purpose. The garnishee has no cause to complain, for he will be protected in the payment of the judgment. Dennison v. Taylor, 142 Ill. 45 (51); Pomeroy v. Rand, 157 Ill. 176-184. The question of the sufficiency of the declaration would only arise upon appeal or writ of error from the judgment itself. Nat. Ins. Co. v. Chamber of Commerce, 69 Ill. 22 (27). The issue raised by the answer of appellant as garnishee was submitted to the court for trial without a jury. The court found that appellant was indebted to Thweatt, and had in its possession subject to garnishment, the sum of thirty-five hundred and eighty-two dollars, and judgment was rendered accordingly. I believe this judgment to be supported by the evidence, and radically disagree in this respect with the preceding opinion. The objection urged is that inasmuch as the money in controversy was paid to the bank by or through one L. Johnson, who stipulated in his letter accompanying the check that in case Williams should fail to deliver the deed in accordance with the directions given, the money should be placed by the bank to his credit, that the bank accepted it on those terms, and was bound to so return it to Johnson. Conceding this to be true as between the bank and Johnson, it proves nothing as to the ownership of the money itself. If it was in fact the money of the defendant in the attachment proceeding, it was equally liable to seizure under the writ whether in the hands of Johnson or the bank. Johnson asserts no interest. The bank by its cashier’s letter says the money was received from Thweatt. Aside from Thweatt himself, who does not appear, no one can be more familiar with the facts, -no one knows the truth about it better, than Johnson and the appellant. ¡Neither of them denies Thweatt’s ownership,nor attempts to rebut the presumption that he was paying his own money for the land he was buying for himself in his own name. The secretary of appellant testifies that Johnson had at the time an ac'co'unt at the bank; that he was good for his checks, and that after service of the writ, appellant certified the check, “when it occurred to us that ¡Mr. Johnson might draw out the money because of some controversy he might have with other parties.” Whether this account was for the exact sum represented by Johnson’s check does not appear. The trial court, with the witnesses and evidence before it, found the money in question to be the property of Thweatt, and in my judgment the evidence fully justifies the finding. The original letter from Thweatt inclosed notes made by himself apparently for two-thirds of the purchase money and a mortgage executed by himself and wife to secure the same, and he tells the bank he will notify it where to get payment of that part of the purchase price to be paid in cash. A few days thereafter, the cash payment referred to is handed over to the bank by Johnson, with a statement that it is the money to be used in closing up the same transaction and to be paid for the deed of the premises to Thweatt. There is no hint of any other party having the slightest interest in the money so paid to appellant. It is said in Johnson’s letter that if the deed is not delivered then the money should be placed to his credit again. But this is entirely consistent with his mere agency and does not indicate any title in himself. The money was in appellant’s hands to make the cash payment on a conveyance of land to Thweatt. The notes and mortgage to be turned over at the same time “ for the balance of the purchase money on said lands” were signed by Thweatt. The evidence makes out a prima facie case, to say the least, that the money in question was Thweatt’s, no matter where it came from or how it got into the bank’s hands. It is only by an exercise of imagination that any presumptions to the contrary can be indulged in. And 1 am compelled to differ in toto from the statements in the preceding opinion to the effect that there is no evidence showing “ from whom or what source it came,” or that Johnson put “ his own money” into appellant’s hands. The last statement is a pure assumption as I read the evidence. Appellant’s counsel themselves go no further than to state that it does not appear in evidence “ what interest Johnson had in the deal or why he furnished the money.” A prim,a facie case is made out where it is supported “ at first view or appearance.” Bouvier’s Law Dic. In this State, proof of mailing notices properly addressed is prima facie evidence of their receipt. Meyer v. Krohn, 114 Ill. 574 (586); Young v. Clapp, 147 Ill. 176 (190). In this last case it is said : “ Proof of mailing * * * was prima facie evidence that they received it, and no rebutting testimony was introduced to overcome the presumption thereby created.” In the case before us there was no rebutting testimony to overcome the presumption of Thweatt’s ownership. Ho written propositions to be held as law were presented to the trial court. The only question before us is therefore whether the evidence supports the finding and judgment. Armstrong v. Barrett, 46 Ill. App. 193 (194). I am compelled to believe that it does, and cannot thereforeconcur in the reasoning or conclusions of the majority opinion.